Exhibit 99.1 CITYHORIZON LIMITED, A BRITISH VIRGIN ISLANDS COMPANY AUDITED CONSOLIDATED FINANCIAL STATEMENTS (A development stage company) FOR THE YEAR ENDED DECEMBER 31, 2007 AND THE PERIOD MARCH 8, (INCEPTION) TO DECEMBER 31, 2006 CITYHORIZON LIMITED (A development stage company) CONTENTS Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets as of December 31, 2007 and 2006 2 Consolidated Statements of Operations and Comprehensive Income for the year ended December 31, 2007, the period March 8, 2006 (Inception) to December 31, 2006 and the period March 8, 2006 (Inception) to December 31, 2007 3 Consolidated Statements of Stockholders’ Equity/(Deficits) for the period from March 8, 2006 (Inception) to December 31, 2007 4 Consolidated Statements of Cash Flows for the year ended December 31, 2007, the period March 8, 2006 (Inception) to December 31,2006 and the period March 8, 2006 (Inception) to December 31, 2007 5 Notes to the Consolidated Financial Statements as of December 31, 2007 and 2006 6-14 Jimmy C.H. Cheung & Co Certified Public Accountants (A member of Kreston International) Registered with the Public Company Accounting Oversight Board REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Cityhorizon Limited and subsidiaries (A development stage company) We have audited the accompanying consolidated balance sheets of Cityhorizon Limited (a development stage company), as of December 31, 2007and 2006 and the related consolidated statements of operations and comprehensive income, stockholders’ equity/ (deficits) and consolidated cash flows for the year ended December 31, 2007,the period March 8, 2006 (Inception) to December 31, 2006 and the period March 8, 2006 (Inception) to December 31, 2007.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits of the financial statements provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cityhorizon Limited (a development stage company), as of December 31, 2007 and 2006, and the related consolidated statements of its operations and comprehensive income and its consolidated cash flows for the year ended December 31, 2007,the period
